Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed 06/02/2021.  No claim has been amended, cancelled or newly added.  Accordingly, claims 1-18 are pending in teh application. 

Election/Restrictions
Applicant's provisional election, without traverse, of Group II (claims 10-18) drawn to a method for assisting in body weight control, comprising: providing a composition to a subject in need thereof, wherein the composition comprises: a trivalent chromium complex being a complex of a trivalent chromium compound and a lactoferrin; and a taurine or a derivative thereof., in the reply filed on 08/01/2017, is acknowledge.
Applicant's provisional election, of cysteine, as species. 
Claims 1-10 is drawn to the non-elected specie of method for promoting lipid metabolism. Claims 13 and 15 are drawn to the non-elected specie of amino acids.   Accordingly, claims 1-10, 13 and 15 are withdrawn from further consideration by applicant, as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.
Claims 10-12, 14, and 16-18 are under consideration on the merit. 

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 11 recites the limitation of “wherein a content of chromium in the trivalent chromium complex is in a range from 0.1 to 1 parts by weight, and a content of the taurine or the derivative thereof is in a range from 1,000 to 10,000 parts by weight …”; claim 12 recites the limitation of “wherein a content of chromium in the trivalent chromium compound is in a range from 0.1 to 1 parts by weight, a content of lactoferrin is in a range from 1 to 20 parts by weight, and a content of the taurine or the derivate thereof is in a range from 1,000 to 10,000 parts by weight”.  However, it is unclear how the parts are determined because the total part is not defined in the claims.  Clearly, the total parts by weight is more than 50,000 (see claim 14. Additionally, it is unclear what the applicant contemplate by using “a content of chromium … is in a range from 0.1 to 1 parts by weight, …”. Is the weigh measure by mg or gram or ton?  Thus, the metes and bounds of the claim is no defined, and render the claims indefinite.   
Claims 14 and 17 have the same issue.

In the interest of compact prosecution, prior art teaches any percentage or weight (including molecular weight)  or ratio would read on the limitations of “the parts by weigh” in the claims 11-12, 14, and 15-16.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, and 16-18 are rejected under 35 U.S.C. 103 as obvious over Fisher al (“Fisher ", US patent application No.: US 20060275506 A1; Pub. Date: December 7, 2006) in view of Mollica et al. (“Mollica ", non-patent literature, Life Extension; Pub. Date: May 1, 2014).
Applicant claims a method for assisting in body weight control, comprising: providing a composition to a subject in need thereof, wherein the composition comprises: a trivalent chromium complex being a complex of a trivalent chromium compound and a lactoferrin; and a taurine or a derivative thereof.  
In addition, claim 10 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited steps and components.
Fisher is directed to compositions, methods and kits for enhancing weight loss while inhibiting loss of lean body mass (title, read the on the intended use in the instant claim 1). Fisher teaches that soy protein, chromium and free leucine can be administered in several products, including a powder that is mixable into a liquid beverage (e.g. a shake), a snack bar, and a nutritional supplement (e.g. tablets). Some embodiments also include corosolic acid and/or a tea taurine (abstract, read on the limitations of chromium and taurine in the instant claim 1).  Fisher indicates that the use of a chromium salt in nutritional products, either alone or in combination with other ingredients, in lowering blood levels of lipids and/or controlling blood glucose levels is known ([0011]).  Fisher also teaches that, in particular examples, the dosage form in an amount providing a daily dosage of 32-40 g of soy protein, 400-800 g of chromium, and 2.25-4.0 g of free leucine, for example a daily dosage of about 35-39 g of soy protein, 600 g of chromium, and 2.9 g of free leucine ([0015], [0018-19], read on the limitation and the amount of  chromium in the instant claim 10).  In certain examples, other forms of protein (such as whey protein) are substituted for the soy protein [0016]).  Fisher further teaches that, the dosage form provides a daily dosage of 25-35 mg banaba leaf extract containing about 1% corosolic acid, 300-500 mg magnesium, 15-25 mg zinc, 50-150 g vanadium, and 600-1000 mg taurine ([0017], read on the limitation on the limitation and the amount of  chromium in the instant claims 10-12). Additionally, Fisher teaches that, in some cases the disclosed compositions include other ingredients for added nutrition, preservation, or flavor, whey protein isolate, rice protein concentrate, cocoa powder, guar gum, and vitamin and mineral premixes. Vitamin premixes include, for example, premixes of ascorbic acid, mixed tocopherol concentrate, d-alpha tocopheryl acetate (synonym vitamin E), vitamin A palmitate, vitamin B 12, vitamin D3, pyridoxine hydrochloride (synonym vitamin B6), riboflavin, folic acid, and biotin. Mineral premixes include  ferrous fumarate, potassium iodide, molybdenum yeast, selenium yeast, zinc oxide, copper gluconate, manganese sulfate, and potassium iodide ([0061-3], read on the limitations of  in the instant claim 16). Furthermore, Fisher teaches that, as used herein, chromium refers to chromium in a biologically acceptable salt or chelate of chromium. In some cases the chromium is in the form of a chromium salt, for example, chromium chloride (or chromic 
While teaching a chromium salt, taurine and vitamins, Fisher does not expressly teaches a lactoferrin.  However, this deficiency is cured by Mollica.
Mollica is directed to Weight loss benefits of Lactoferrin (title).  Mollica teaches that Lactoferrin is well known for its immune-supportive properties and for its ability to reduce body fat at the cellular level (para. 1 and 2 on page 1/7), read on the limitation of the instant claim 10).  Mollica also teaches that, in one notable study, healthy men and women between 22 and 60 years old supplemented with 300 mg of lactoferrin tablets a day for 8 weeks. Subjects are told to maintain their regular food habits. Compared to the placebo group, the group taking the lactoferrin supplement experienced a significant 12.3% reduction in intra-abdominal (visceral) fat.  The lactoferrin group also showed significant decreases in body weight (-3.3 lb), BMI (-0.6), hip circumference (-1 inch), and waist circumference (-1.7 inches) (the 3rd para. under the heading Lactoferrin For Fat Loss on page 1/7). 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06(I).  In this case, Fisher has taught compositions and methods for enhancing weight loss comprising chromium salt, taurine, while Mollica teaches weight loss benefits of lactoferrin. Thus, the idea of combining them flows logically from their having been individually taught in the prior art.  In view of the teachings Fisher and Mollica, there would have been a reasonable expectation that a composition comprising chromium salt, taurine, and lactoferrin could be 
Regarding the limitation of a trivalent chromium complex being a complex of a trivalent chromium compound and a lactoferrin, it is believed that "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112 (II).  Although, Fisher is silent about certain physical properties of the composition, e.g. as a  complex of a trivalent chromium compound and a lactoferrin, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Regarding the specific amount of each ingredient in claims 10-12, and 15-18, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, Fisher has taught multiple dosage forms and various concentration of protein, chromium, and taurine.  It would have been obvious to optimize the workable ranges by routine experimentation.
Regarding chromium (III) chloride hexahydrate in claim 18, it would have been obvious to choose hexahydrate, CrCl₃ • 6H₂O because it is the most common form of the trichloride. 
Claim 14 is rejected under 35 U.S.C. 103 as obvious over Fisher al (“Fisher ", US patent application No.: US 20060275506 A1; Pub. Date: December 7, 2006) and Mollica et al. (“Mollica ", non-patent literature, Life Extension; Pub. Date: May 1, 2014) as applied to claims 10-12, 15, and 16-18 in view of  Plaza (“Plaza", non-patent literature, Science Daily Extension; Pub. Date: May 1, 2014).
The teachings of Fisher and Mollica have been discussed as applied to claims  10-12, 15, and 16-18.  Fisher and Mollica do not teach cysteine as claimed.  The deficiency is cured by  Plaza.
Plaza is dieted to Effects of the Usage of L-Cysteine (L-Cys) on Human Health (title).  Plaza is a review summarizes recent knowledge about the use of the amino acid L-Cysteine (L-Cys) through diet, nutritional supplements or drugs with the aim to improve human health or treat certain diseases (abstract).  Plaza also teaches  the benefits of the usage of L-Cys in human beings summarized and classified into two tables: Table 2 summarizes the main effects of the usage of L-Cys (alone) on human beings; Table 3 displays the benefits of its usage for human beings when the amino acid is combined with other molecules such as vitamin D or glycine, including treatment of type-2 diabetes (lines 1-5 on page 5/13), which often relates to overweight.  Plaza further teaches the benefits on human health include antioxidant role (last paragraph on page 7/13).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose cysteine as taught by Plaza as the particular nutritional ingredient to be incorporated into teh composition and method of Fisher.  A person of ordinary skill would have been motived to do so because Fisher has taught that chromium and taurine generally could be incorporated into compositions comprising amino acids for enhancing weight loss, and Plaza has confirmed that cysteine is known to be used for treatment of diabetes. Thus, in view of the teachings Fisher, Mollica, and Plaza, there would have been a reasonable expectation that a method for assisting in body weight control comprising chromium, taurine, lactoferrin , and cysteine could be successfully prepared and used in a method for assisting in body weight control.

Relevant Prior Art or Reference
Zhang et al (non-patent literature, Amino Acids (2004) 26: 267–271, Published online December 15, 2003) is provided, but not cited in the rejection, to show the state of art at the time, particularly the amount of taurine, when the invention was filed. 

Conclusion
No Claim is allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/YANZHI ZHANG/Primary Examiner, Art Unit 1617